Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The After Final Amendments and Arguments submitted on 1/19/2022 were considered persuasive to overcome the prior art of the record. 
Specifically, Xue ‘085 discloses a device for removing burrs from bolt holes of a wheel, comprising a frame (1), support plate (10), clamping guide rails (17), a clamping motor (24), clamping sliders (18, 22), support rods (20), clamping wheels (21), two racks (16), and gears (11), brush disc (Figure 3), a support sleeve (8), a feed slide (4), horizontal push rods (48), sliders (blocks 50), burr brush drive motor (32, 45), and burr brushes (15, 25 each comprising brushes 47, 53), as well as interconnections between the above state elements. However, Xue ‘085 does not explicitly teach that there are four of clamping motor (24),  a conical pitch head, springs, one end of each of the sliders is fixedly connected to a respective one of the springs, the conical pitch head is mounted at an output end of the pitch adjustment motor, and wherein an output end of each of the four clamping motors is connected to a respective one of the gears (11). 
Xue ‘051 teaches a plurality of motors (motors 23, Figure 1), each motor provided to individual roller clamping systems (19) which engage a wheel (see Xue ‘051: Col. 5, lines 3-11). Xue ‘051 teaches left and right four rollers (19, col. 5, lines 50-spring and slider relationship (springs 97) for gripping elements in the context of a conical pitch head (100). However, in order to meet the claimed invention, the relationship between the already incorporated motors and gears of the combination of Xue ‘085 in view of Xue ‘051 would require additional modification that is neither taught not suggested by the prior art. Furthermore, the incorporation of the detent wedging sleeve (100) of Smyser to teach the amended functional language as currently recited in claim 1  would interfere with the technical components and actuating movement of the sliders of modified Xue ‘085; please refer to Figure 3 of Xue ‘085. The combination of elements as recited in the claimed invention would require extensive reconstruction that would be neither obvious to one having ordinary skill in the art, nor is it clear the at the combination required to meet the claimed invention would be functional. For the above stated reasons, Examiner has found the application to be in condition for allowance, issued herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723